DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1, 4, 6-10, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2010/195555 (Cheng, et al) in view of 2019/0124572 (Park, et al).
Cheng, et al discloses a method of wireless communication performed by a user equipment (UE) (figure 6, #104), comprising receiving, from a base station (#102), a downlink packet (figure 9, #960) comprising broadcast or multicast (broadcast/multicast) Ethernet data for a protocol data unit (PDU) session of the UE (#104) with a data network (DN) associated with the base station (#102, figure 5, paragraph 39).   Determining whether the downlink packet corresponds to an uplink packet for the PDU session previously transmitted to the base station (#102) by the UE (#104, paragraph 41). Discarding the downlink packet for the PDU session based on determining that the UE (#104) previously transmitted the corresponding uplink packet comprising the broadcast/multicast Ethernet data for the PDU session to the base station (#102, paragraph 41) and processing the downlink packet for the PDU session based on determining that the UE (#104) did not previously transmit the corresponding uplink packet for the PDU session to the Cheng, et al does not disclose the uplink packet comprising broadcast/multicast Ethernet data.  Park, et al discloses the use of an uplink packet comprising broadcast/multicast Ethernet data for the purpose of the wireless device transmitting, to the base station, the capability information, note figure 9,  #96, paragraphs 192-193, 298, 270-271, etc. Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of an uplink packet comprising broadcast/multicast Ethernet data for the purpose of the wireless device transmitting, to the base station, the capability information, as taught by Park, et al, in the method of wireless communication performed by a user equipment of Cheng, et al in order to support for an Ethernet type packet data unit session or header parameter compression.




Park, et al which shows an identification of each of a plurality of the uplink packets transmitted by the UE for the PDU session, wherein, for each of the plurality of uplink packets, the information further comprises at least one of: a source medium access control (MAC) address.  This claim is in alternative form.

    PNG
    media_image1.png
    527
    732
    media_image1.png
    Greyscale


Cheng, et al and figure 9, #903, figure 13A, #1301, figure 13B, #1310 in Park, et al.

    PNG
    media_image2.png
    487
    838
    media_image2.png
    Greyscale

Cheng, et al at Abstract, paragraph 4, 59, 142, 153, etc. and in Park, et al at Abstract, paragraphs 3, 5, 7, etc.  This claim is in alternative form.

    PNG
    media_image3.png
    286
    803
    media_image3.png
    Greyscale

Regarding claim 8, note paragraph 41 in Cheng, et al.
Regarding claim 9, note paragraph 40 in Cheng, et al.
Regarding claim 10, note figure 2, and paragraph 54 in Park, et al.
Regarding claim 25, this claim is the apparatus claim for the method claim 1 doing the same function.  Note figure 17, #1714, 1716 In Park, et al.

    PNG
    media_image4.png
    473
    766
    media_image4.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.




Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2, 5, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 17, 2022  have been fully considered but they are not persuasive. 
Applicants argues discarding the downlink packet for the PDU session based on determining that the UE previously transmitted the corresponding an uplink packet comprising the broadcast/multicast Ethernet data for the PDU session to the base station by Cheng, et al.  

See MPEP § 2111 for a full discussion of broadest reasonable  interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification—the greatest clarity is obtained when the in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.


Cheng, et al does determining whether the downlink packet corresponds to an uplink packet for the PDU session previously transmitted to the base station (#102) by the UE (#104) and retaining only those PDUs that are addressed to them, it is inherent or otherwise implicit that Cheng, et al discards the downlink packet for the PDU session based on determining that the UE (#104) previously transmitted the corresponding uplink packet comprising the broadcast/multicast Ethernet data for the PDU session to the base station (#102).  A reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is "inherent" or otherwise implicit in relevant reference (Standard Havens Products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321).  “...a reference can anticipate a claim even if it ‘d[oes] not expressly spell out’ all of the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, (Fed. Cir. 2015).  

See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the .

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645